Citation Nr: 1517984	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  13-19 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for prostate cancer, to include as a result of exposure to herbicides.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from March 1966 to December 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO).  The record is now in the jurisdiction of the Hartford, Connecticut RO.  In July 2012, a hearing was held before a Decision Review Officer (DRO) at the RO.  In February 2014, a videoconference hearing was held before the undersigned.  Transcripts of these hearings are associated with the record.  In February 2014, the Veteran submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2014).


FINDING OF FACT

It is reasonably shown that the Veteran was exposed to herbicide agents during his service in Thailand; post-service, he has been diagnosed with, and received treatment for, prostate cancer.


CONCLUSION OF LAW

Service connection for prostate cancer, as a result of herbicide exposure, is warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  The VCAA applies to the instant claim.  However, as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice defect or duty to assist failure is harmless.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Diseases diagnosed after discharge may be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service; and (3) a nexus between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Some chronic diseases (to include malignant tumors) may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within a specified period of time post-service (one year for malignant tumors).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The law provides that, if a Veteran was exposed to an herbicide agent during service, certain diseases (listed in 38 C.F.R. § 3.309(e)) shall be service-connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.

VA's Compensation & Pension Service (C&P) has issued information concerning the use of herbicides in Thailand during the Vietnam War.  See VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ('M21-1MR').  In a May 2010 bulletin, C&P indicated that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  A primary source for this information was the declassified Vietnam era Department of Defense (DOD) document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  Significantly, C&P stated, "[t]his allows for presumptive service connection of the diseases associated with herbicide exposure."

The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  However, this applies only during the Vietnam Era, from February 28, 1961, to May 7, 1975.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Veteran contends that he was exposed to Agent Orange while he was stationed at Udorn Royal Thai Air Force Base in Thailand from August 1968 to August 1969.  He has asserted that, as a still photographer, he spent long hours six days a week working in a photo processing and development facility that was located in very close proximity (25-40 yards) to the perimeter of the base.  He has also asserted that he spent a week in the Air Police augmentee training program where he was called to the perimeter of the base during a simulation of an attack one night.  At his July 2012 and February 2014 hearings, he testified in detail with regard to the in-service duties he performed on a daily basis near the perimeter of the base.  In addition, he submitted a photograph of the Udorn Royal Thai Air Force Base to illustrate where he was stationed (as shown by markings at several points around the perimeter).  Furthermore, he submitted a January 2014 statement from a fellow soldier, who asserted that he directly supervised the Veteran at Udorn when he was assigned to the photo developing facility, which was located near the flight line and base perimeter, and he also recalled participating in the Air Police augmentee training program (and the simulated attack) at the same time as the Veteran.

The Veteran's service personnel records confirm that he was stationed at Udorn Royal Thai Air Force Base in Thailand from August 1968 to August 1969 and that his MOS was "still photographer."

VA treatment records document that the Veteran was diagnosed with prostate cancer through a VA biopsy in July 2009 and that he underwent subsequent medical treatment for such disability.

Upon consideration of the Veteran's statements, and the evidence of record, including the aforementioned notation in the Project CHECO Report, the Board finds the duties and incidents described by the Veteran to be consistent with the circumstances and conditions of his service.  While there is no evidence to confirm the Veteran's report of having been near the perimeter, it is reasonable to assume that he was on the perimeter of the base while performing his regular duties.  In turn, the Board finds the Veteran's statements regarding service near the perimeter areas of Udorn Royal Thai Air Force Base to be credible.  Therefore, the Board concludes that he was on the perimeter of the base while stationed at Udorn.  Accordingly, in view of the information set forth by C&P in the May 2010 bulletin and resolving all reasonable doubt in the Veteran's favor, the Board finds that he was exposed to herbicide agents while he was stationed in Thailand during the Vietnam era.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In conclusion, as the Board has conceded exposure to herbicides in Thailand, the Board finds that the evidence supports a grant of service connection for prostate cancer on a presumptive basis as a result of herbicide exposure.


ORDER

Service connection for prostate cancer is granted.

____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


